                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       MARSHALL DIVISION

JOHN A. SAMS, #1588042                              §

VS.                                                 §                 CIVIL ACTION NO. 2:17cv607

DIRECTOR, TDCJ-CID                                  §
                                      ORDER OF DISMISSAL

        Petitioner John A. Sams, proceeding pro se and in forma pauperis, filed this petition for

writ of habeas corpus under 28 U.S.C. § 2254 challenging the denial of street-time credit upon his

parole revocation. The cause of action was referred to United States Magistrate Judge, the

Honorable Roy S. Payne, for findings of fact, conclusions of law, and recommendations for the

disposition of the petition.

        On March 23, 2020, Judge Payne issued a Report, (Dkt. #24), recommending that

Petitioner’s habeas petition be denied, and that Petitioner be denied a certificate of appealability

sua sponte. A copy of this Report was sent to Petitioner at his address, with an acknowledgment

card. Petitioner has filed timely objections. (Dkt. #26).

        Petitioner has filed objection arguing that he is eligible for mandatory supervision under

the law in effect at the time of his aggravated robbery offense. However, his habeas petition, (Dkt.

#1), does not concern eligibility for mandatory supervision; rather, his petition concerned

eligibility for the restoration of street-time credits. An issue raised for the first time in an objection

to a Magistrate Judge’s Report is not properly before the District Court. See Place v. Thomas, 61

F. App’x 120 (5th Cir. 2003) (unpublished).         As the Magistrate Judge correctly observed, the

relevant statute provides that individuals convicted of aggravated robbery are not eligible for

restoration of street-time credits. Therefore, Petitioner’s objections are without merit.

                                                    1
       The Court has conducted a careful de novo review of the record and the Magistrate Judge’s

proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall “make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). Upon such de novo review, the Court has

determined that the Report of the United States Magistrate Judge is correct and Petitioner’s

objections are without merit. Accordingly, it is

       ORDERED that the Report and Recommendation of the United States Magistrate Judge,
     .
(Dkt. #24), is ADOPTED as the opinion of the Court. Petitioner’s objections, (Dkt. #26), are

OVERRULED. It is also

       ORDERED that Petitioner’s federal habeas petition is DENIED. Petitioner is also

DENIED a certificate of appealability sua sponte. Finally, it is

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

        So ORDERED and SIGNED this 9th day of April, 2020.




                                                           ____________________________________
                                                           RODNEY GILSTRAP
                                                           UNITED STATES DISTRICT JUDGE




                                                   2
